Citation Nr: 1536171	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-28 734	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to April 1971, to include service in Vietnam from August 1968 to August 1969.  He was awarded the Vietnam Campaign Medal, among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 RO decision.  Although the Veteran had requested to provide testimony in support of his appeal during a hearing before a Veterans Law Judge, he subsequently withdrew his request for a hearing.  The appeal was previously before the Board in February 2014 and again in January 2015, when the Board remanded for further evidentiary development.  Because the requested development was not completed, another remand is required.  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran asserts service connection for PTSD is warranted, based upon his stressful experiences in Vietnam.  He asserts that he now has PTSD as a result of these stressful experiences.  The RO has properly conceded the occurrence of the Veteran's stressor events as consistent with his service, along with the award of the Vietnam Campaign Medal, and the Board does likewise.  

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

The VA has recently revised its regulations governing the evaluation of psychiatric disorders, to among other things, rely upon the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  80 Fed.Reg. 14308 (March 19, 2015).  However, the newly-revised criteria apply only to applications that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  These new provisions do not apply to claims pending before the Board on or before August 4, 2014.  In this case, the Veteran's appeal was certified to the Board in November 2012, so the revised regulations are not applicable to this case, and the Veteran's diagnosis, if one is reached, must be based upon the DSM IV criteria.  If no diagnosis is reached, this analysis must likewise be based upon the DSM IV criteria.

In this case, the Veteran's inservice stressors are established for the record.  The missing element is a current diagnosis of PTSD, or indeed any psychiatric disability.  

The Veteran does not receive medical care for his PTSD symptoms and thus does not have any medical records reflecting treatment for mental health concerns to support his claim.  

In the effort to assist the Veteran in proving his claim, the VA has provided him with two VA examinations.  As explained in the two prior Board remands, however, neither examination was adequate to support either a grant or denial of the benefit sought.  

In the second, most recent Board remand, issued in January 2015, the Board ordered that the Veteran undergo another (third) VA examination for purposes of ascertaining whether the Veteran has an identifiable psychiatric disability, and if so, whether such disability is related to service in any way.  The Board specifically ordered that the examiner must apply the DSM IV criteria to the Veteran's situation.  

The VA's Appeals Management Center (AMC) failed entirely to comply with the Board's remand, however.  Rather than providing a third examination, the AMC simply re-attached the second examination, performed in 2014, to the Veteran's virtual claims file, thus giving it a new date in the master list of documents.  Careful review of the document reveals that it is exactly the same as the 2014 examination report.  The AMC then issued a Supplemental Statement of the Case based upon the second examination, which had already been declared to be inadequate by the Board.  

As the Veteran has obtained at least some VA healthcare, his VA medical records should be updated for the file as well.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As the appeal must be remanded anyway, the Veteran is reminded of the basic point that he must have a diagnosis of an acquired psychiatric disability and a medically-explained link between that disability and his period of service.  If he has sought any recent mental health care, he is encouraged to identify the source of such care, so that VA can assist him in obtaining these records for review by adjudicators and to inform the VA examination which will be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Royal C. Johnson Veterans Memorial Medical Center, and all related clinics, the Orlando VA Medical Center and all related clinics, and the New Mexico VA Health Care System and all related clinics since May 2011 for inclusion in the file.

2.  AFTER obtaining any additional medical records, schedule the Veteran for an examination by a VA examiner who has not previously examined him.  The examiner must be provided with the proper DBQ (Disability Benefits Questionnaire) form for an examination using the criteria in DSM IV.  The examiner should review the claims file and note that review in the report.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding the history of psychiatric symptoms.  The examiner should provide the following: 

(a) The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether or not a diagnosis of PTSD is warranted.  The examiner should specifically state whether each criterion for a diagnosis of PTSD under DSM-IV is met.

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a fear of hostile military or terrorist activity during service, or is due to a specific stressor event in service.  The examiner should state the stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3).

(c) For any diagnosed mental disorder other than PTSD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disability was present in service, was incurred in or aggravated by service, or manifested within one year of separation from service.
 
2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


